Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Tel: (767) 448-3278, Fax: (767) 448-5778, Email dominica@fastcash.dm FastCash Dominica  Roseau, 25 King George V Street Anse de Mai, Dominica SALARY CONFIRMATION AUTHORIZATION This is to certify that the following information listed below is true and correct: is employed at asA and does not work on commission. DESCRIPTION DATA ENTERED BY EMPLOYEE CORRECTIONS Employment Date Social Security # Salary Payment Method Salary Payment Frequency Salary Overtime Allowance Total Income Income Tax / PAYE Social Security Other Govt. Deduction Loans 1 Loans 2 Hire Purchase 1 Hire Purchase 2 Insurance Life Insurance Health Savings Other Deductions Take Home Pay I (name), (position) of certify the above stated information to be true and correct to the best of my knowledge. Authorized Signature Date Company Stamp
